—In an action to foreclose a mort*442gage, the defendant Arthur Anthonisen, a/k/a Arthur C. Anthonisen, appeals from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated August 23, 1999, which granted the plaintiffs motion for summary judgment, (2) a judgment of foreclosure and sale of the same court dated February 23, 2000, and (3) an amended judgment of foreclosure and sale of the same court dated April 13, 2000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the appeal from the judgment is dismissed as the judgment was superseded by the amended judgment; and it is further,
Ordered that the amended judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the amended judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the amended judgment (see, CPLR 5501 [a] [1]).
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see, CPLR 3212; Gateway State Bank v Shangri-La Private Club for Women, 113 AD2d 791, affd 67 NY2d 627; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Zuckerman v City of New York, 49 NY2d 557, 562). In opposition, the appellant failed to raise any triable issues of fact.
The appellant’s remaining contentions are without merit. Ritter, J. P., Krausman, McGinity and Smith,- JJ., concur.